Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 2, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  138774-5(60)                                                                                         Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  ROBERT SHAW and JOHN BEDO,                                                                               Brian K. Zahra,
           Plaintiffs-Appellees,                                                                                      Justices

  v                                                                 SC: 138774-5
                                                                    COA: 279997, 280693
                                                                    Wayne CC: 05-527571-NZ
  CITY OF ECORSE,
            Defendant-Appellant.

  _________________________________________/

         On order of the Chief Justice, a stipulation signed by counsel for the parties
  agreeing to the dismissal of defendant-appellant’s motion for reconsideration is
  considered, and the motion for reconsideration is DISMISSED with prejudice and
  without costs.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 2, 2011                    _________________________________________
         p0126                                                                 Clerk